UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 02-7739



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DONATHAN WAYNE HADDEN,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. Cameron M. Currie, District Judge.
(CR-98-156)


Submitted:   March 20, 2003                 Decided:   April 17, 2003


Before LUTTIG, WILLIAMS, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Donathan Wayne Hadden, Appellant Pro Se. Alfred William Walker
Bethea, Assistant United States Attorney, Florence, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Donathan Wayne Hadden seeks to appeal the district court’s

orders dismissing his 28 U.S.C. § 2255 (2000) motion in part and

denying his motion for reconsideration. An appeal may not be taken

from the final order in a § 2255 proceeding unless a circuit

justice or judge issues a certificate of appealability.         28 U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

for claims addressed by a district court on the merits absent “a

substantial showing of the denial of a constitutional right.”          28

U.S.C. § 2253(c)(2) (2000); see Miller-El v. Cockrell, 123 S. Ct.

1029, 1040 (2003).       As to claims dismissed by a district court

solely on procedural grounds, a certificate of appealability will

not issue unless the movant can demonstrate both “(1) ‘that jurists

of reason would find it debatable whether the [motion] states a

valid claim of the denial of a constitutional right’ and (2) ‘that

jurists of reason would find it debatable whether the district

court was correct in its procedural ruling.’”           Rose v. Lee, 252

F.3d 676, 684 (4th Cir.) (quoting Slack v. McDaniel, 529 U.S. 473,

484   (2000)),   cert.   denied,   534   U.S.   941   (2001).    We   have

independently reviewed the record and conclude that Hadden has not

satisfied either standard.     Accordingly, we deny a certificate of

appealability and dismiss the appeal.           We dispense with oral

argument because the facts and legal contentions are adequately




                                    2
presented in the materials before the court and argument would not

aid the decisional process.




                                                        DISMISSED




                                3